Citation Nr: 1329485	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-22 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a respiratory 
disability, claimed as bacterial pharyngitis with chronic 
bronchitis due to strep throat and pneumonia (respiratory 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2009 rating decision from 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2013, the Board reopened the Veteran's claims and 
remanded them for additional development and consideration.  
All requested actions have been completed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee arthritis had its onset in 
service.  

2.  The preponderance of the evidence shows that the Veteran 
does not have a respiratory disorder.  


CONCLUSIONS OF LAW

1.  Left knee arthritis was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.309 (2013).

2.  The criteria for entitlement to service connection for a 
respiratory disability have not been met.  38 U.S.C.A. §§ 
1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duty to notify and assist

In this decision, the Board grants service connection for 
left knee arthritis.  As this represents a complete grant of 
the benefit sought on appeal, no discussion of VA's duty to 
notify and assist is necessary for this claim only.

As to the Veteran's respiratory claim, VA's duty to notify 
requires VA to notify the Veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(Notice errors are reviewed under a prejudicial error rule).

In a September 2009 letter provided notice as to the 
information and evidence needed to substantiate his claim 
for service connection for a respiratory disability, 
including informing him of what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also advised 
the Veteran of the evidence needed to establish a disability 
rating and effective date for the claim on appeal.  The case 
was last readjudicated in July 2013.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, and 
private treatment records.  Additionally, the RO 
substantially complied with the prior May 2013 remand 
instructions.  Instructions pertinent to the claim being 
decided included obtaining additional VA treatment records, 
and scheduling the Veteran for an appropriate VA examination 
concerning his claim.  In response, the Veteran was provided 
a VA examination in June 2013.  Thus, the Board finds that 
there has been substantial compliance with the prior remand 
instructions and no further action is necessary.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998)).  

II.  Service Connection

The Veteran presently seeks to establish service connection 
for a left knee and respiratory disabilities, which he 
reports have existed since his military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

In some circumstances, certain chronic diseases listed at 38 
C.F.R. § 3.309(a) may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
from discharge from service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
Id.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 
C.F.R. § 3.303(b) only apply to the chronic diseases 
enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) 
to a chronic disease not listed in 38 C.F.R. § 3.309(a) as 
"a substitute way of showing in-service incurrence and 
medical nexus.")  Pertinent to the case at hand, arthritis 
is among the list of chronic diseases listed within 38 
C.F.R. § 3.309(a).

The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and recurrence of symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis or to establish etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

	Left Knee Disability

The evidence of record clearly establishes that the Veteran 
has a current left knee disability.  Most recently, the June 
2013 VA examination reports a diagnosis of degenerative 
arthritis of the left knee, as confirmed by x-ray findings.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses regarding the left knee.  
However, the Veteran has consistently reported that he 
injured the left knee in service when he fell while moving 
heavy equipment.  The Veteran's service treatment records do 
note a sprain to the Veteran's left ankle in February 1962, 
as a result of stepping in a hole.  

Following service, the Veteran sought treatment for his left 
knee from various VA and private treatment providers through 
March 2013.  Beginning in November 1998, a VA examiner 
diagnosed the Veteran with left knee joint pain secondary to 
history of injury in 1962.  

An August 1999 letter from Dr.Georgiou, a private physician, 
stated that he had treated the Veteran for chronic 
streptococcal infections, the result of which was rheumatic 
fever causing severe pains in several joints. 

A July 2006 VA examination report reflects the opinion that 
it is less likely than not that the Veteran's left knee 
disability is related to his military duties as there is no 
documentation that there were any complaints of the left 
knee at that time.  

A November 2006 letter from Dr. Sardesai, a private 
physician, reflects that rheumatic fever and subsequent 
untreated streptococcal reactions can cause flare-ups of 
poly-arthralgia.  Dr. Sardesai opined that the Veteran has 
poly-arthralgia secondary to rheumatic fever because of the 
number of years that this has been prevalent. 

An April 2007 VA examination report reflects the opinion 
that it is not at least as likely as not that the veteran's 
left knee disability is medically related to his active 
military service as there is no evidence in the service 
medical records that he injured his left knee, requiring 
treatment, when he stepped into a hole.  In this regard, the 
examiner acknowledged the in-service left ankle sprain but, 
as discussed above, pointed out that there was no complaint 
of any knee injury at that time.  

Following the Board's May 2013 remand, he was afforded a VA 
examination in June 2013.  The report of that examination 
reflects that the examiner concluded that it is at least as 
likely as not that the Veteran's left knee arthritis was 
incurred in or caused by the claimed in-service injury.  The 
examiner determined that the Veteran had a credible history 
of an injury to the left knee, and he appears to be an 
honest and reliable citizen.  The examiner further stated it 
is presumed the service treatment record reflecting the 
episode is lost.  

The Board accords more probative weight to the June 2013 VA 
examiner's favorable opinion than the prior July 2006 and 
April 2007 VA examinations.  The June 2013 examiner's 
opinion is based on a complete review of the claims file and 
also provides a clear rationale, supported by the objective 
medical evidence.  The examiner provided a reasoned medical 
explanation for why the Veteran's left knee disability is 
attributable to his military service.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

Moreover, the Board finds the July 2006 and April 2007 VA 
examiner's opinions to be inadequate.  Specifically, in 
rendering their unfavorable opinions, both examiners point 
to the lack of in-service documentation of the claimed 
event, which is not sufficient rationale to support their 
findings.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (finding lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 
(2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms").

The Board agrees with the June 2013 VA examiner that the 
Veteran is competent to report symptoms such as pain and 
difficulty walking due to his left knee as they are well 
within his realm of personal or firsthand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 
38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, there is no reason to doubt the credibility of his 
statements as the June 2013 VA examiner finds the Veteran to 
be an honest and reliable citizen.  So, his lay testimony is 
both competent and credible and, therefore, ultimately 
probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, service connection for left knee arthritis is 
warranted. 




        Respiratory Disability

For the reasons set forth below, the Board has determined 
that the record does not contain a competent and credible 
diagnosis of a respiratory disability at any time during the 
pendency of his appeal.  See 38 U.S.C.A. §§ 101, 106, 1110, 
1131; 38 C.F.R. § 3.303; McClain.

The Veteran's self-reported January 1961 pre-induction 
examination shows he had a history of persistent sore 
throats.  He also noted pain or pressure in his chest.  
However, he specifically denied a history of asthma or 
shortness of breath.  The Veteran's service treatment 
records show he was treated in October 1961 for cough and 
dry throat.  A specific diagnosis was not provided.  His 
separation examination is silent for any diagnosed 
respiratory disabilities.  

Following his separation from service, a February 1999 
statement from his private physician, Dr. Georgiou, 
indicated the Veteran had a history of Streptococcal 
infections of the throat, the result of which is rheumatic 
fever, causing severe pains in several joints.  

VA treatment records show he was treated for psychiatric 
symptoms in February 1999, at which time, he stated there 
was a numbness spreading from his groin to his chest and 
lungs.  However, his VA treating physicians at no point 
provided a diagnosis of a respiratory disorder.  

An October 1999 VA examination noted the Veteran denied 
having emphysema or bronchitis.  His chest was described as 
symmetrical in contour and equal in expansion.  The heart 
and lungs were normal.  However, the VA examiner diagnosed 
the Veteran with breathing difficulties due to old 
pneumonia, based on the Veteran's reported history.  

A September 2004 MRI of the Veteran's lungs showed diffuse 
moderate hyperinflation compatible with chronic obstructive 
lung disease, rather mild.  However, the radiologist 
determined there was no active pulmonary pathology, no 
infiltrates, or consolidation.  Further, there was no 
pleural thickening or calcifications.  A subsequent December 
2006 MRI again showed moderate hyperinflation of the lungs, 
with no infiltrates or modules, pleural disease or effusion 
recognized.  

A November 2006 statement from Dr. Sardesai indicated the 
Veteran's main medical problem was poly-arthralgia.  This 
physician notes the Veteran has poly-arthralgia secondary to 
his treatment for rheumatic fever.  However, no diagnosis 
was provided regarding a current respiratory disability. 

Additional private treatment records dated through March 
2013 fail to provide a diagnosis of a respiratory 
disability.  In fact, in February 2013, the Veteran 
specifically denied chest pain, shortness of breath, or 
dizziness.  

Following the Board's May 2013 remand, he was afforded a VA 
examination in June 2013.  The June 2013 VA examiner noted a 
diagnosis of pneumonia in 1963.  The examiner also noted the 
Veteran's report that he suffered from pneumonia while in 
service, although this was not reflected in the service 
treatment records.  Further, the Veteran reported he had 
pneumonia three times between 1963 and 1970.  Following the 
physical examination of the Veteran, the examiner concluded 
the claimed condition was less likely as not incurred in or 
caused by service.  As support for this conclusion, the 
examiner noted there were no records of a respiratory issue 
in service.  Further, even if the Veteran did have pneumonia 
in service and in civilian life, there is no relationship 
between the two.  The examiner stated that some people have 
a higher tendency towards pneumonia than others.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
respiratory disability, as he does not have a current 
diagnosis, or persistent or recurrent symptoms a disorder 
related to his military service.   

The Board finds the unfavorable conclusions of the June 2013 
VA examiner to be clear and supported by the objective 
medical evidence.  The examiner provided a reasoned medical 
explanation for why the Veteran does not have respiratory 
disability, even considering his reports of pneumonia in-
service despite a lack of documentation, and even following 
his separation from service.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

The Board acknowledges the Veteran's lay statements in 
support of his claim.  Further, while he is competent to 
testify as to his symptoms, as a lay person, he is not 
competent to diagnose such symptoms as a respiratory 
disability, as such matter requires medical testing and 
training to determine.  Accordingly, his opinion as to the 
diagnosis or etiology of a respiratory disability is not 
competent medical evidence.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis).  The Board finds the VA examiner's 
opinions are significantly more probative than the Veteran's 
lay assertions.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims for service connection for a respiratory disorder.  
In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left knee arthritis is granted.

Service connection for a respiratory disability is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


